Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 1 of 33

AO 243 (Rev. 01/15)

Page 2

MOTION UNDER 28 U.S.C. § 2255 TO VACATE, SET ASIDE, OR CORRECT
SENTENCE BY A PERSON IN FEDERAL CUSTODY

.

.

 

United States District Court

[District Eastern District of Louisiana

 

Name (under which you were convicted):

GRADY W. CLARK,. III

 

Docket or Case No.:
2:17-cr-00019 C4

 

Place of Confinement:
OAKDALE FCI

Prisoner No.:

37065034

 

 

UNITED STATES OF AMERICA

Movant (include name under which convicted)

 

 

V. GRADY W. CLARK, ITI

 

Z

 

 

 

 

 

 

 

MOTION $. DISTRICT CO
. URT
. . . Lo. EASTERN BISTRICT OF LOUISIANA
(a) Name and location of court which entered the judgment of conviction yopl are :
United States District Court
For The Eastern District of Louisiana fPLeD DEC 23 ag
\
(b) Criminal docket or case number (if you know): 2:17-CR-00019 CLERK

 

 

(a) Date of the judgment of conviction (if you know): July 27, 2017
(b) Date of sentencing: July 27, 2017

Length of sentence: 120 months of imprisonment and 25 years supervised release

Nature of crime (all counts):
Count 1- Possession of Child Pornography in violation of 18 U.S.C. §2252¢a)(4)(B)
and (b)(2).

 

(a) What was your plea? (Check one)

(1) Not guilty (3) Nolo contendere (no contest) [|

(2) Guilty

(b) If you entered a guilty plea to one count or indictment, and a not guilty pled 16 Mtoe? ORE Oe ING
what did you plead guilty to and what did you plead not guilty to? XK

DEC 23 2019

S. GS TRICT COURT
‘ict of Louisiana
ty Clerk

L

   

  
 

 

 

 

 

If you went to trial, what kind of trial did you have? (Check one) Jury L | Judge only

Did you testify at a pretrial hearing, trial, or post-trial hearing? Yes [| No

Did you appeal from the judgment of conviction? Yes [| No[x | Fee
moore PTOCESS renveeeencemecneanen
~X.. Diktd
woe GtAMDEp

 

on LOE, MG,
Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 2 of 33

AO 243 (Rev. O1/15) Page 3

9. If you did appeal, answer the following:

.

(a) Name of court:

 

(b) Docket or case number (if you know):

 

(c) Result:
(d) Date of result (if you know):
(e) Citation to the case (if you know):
(f) Grounds raised:

 

 

 

N/A

 

(g) Did you file a petition for certiorari in the United States Supreme Court? Yes [ | No

If “Yes,” answer the following:

 

(1) Docket or case number (if you know):

(2) Result:

 

 

(3) Date of result (if you know):
(4) Citation to the case (if you know):
(5) Grounds raised:

 

 

N/A

 

10. Other than the direct appeals listed above, have you previously filed any other motions, petitions, or applications,
concerning this judgment of conviction in any court?
Yes | No

 

11. If your answer to Question 10 was “Yes,” give the following information:
(a) (1) Name of court:
(2) Docket or case number (if you know):

(3) Date of filing (if you know):

 

 

 

(4) Nature of the proceeding:

 

(5) Grounds raised: N/A

 

 
Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 3 of 33

Page 4

AO 243'(Rev. 01/15)

12.

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?

Yes [| No
(7) Result:
(8) Date of result (if you know):

(b) If you filed any second motion, petition, or application, give the same information:

 

 

(1) Name of court:
(2) Docket of case number (if you know):
(3) Date of filing (if you know):
(4) Nature of the proceeding:
(5) Grounds raised:

 

 

 

 

N/A

 

(6) Did you receive a hearing where evidence was given on your motion, petition, or application?

Yes [ | No
(7) Result:

(8) Date of result (if you know):
(c) Did you appeal to a federal appellate court having jurisdiction over the action taken on your motion, petition,

 

 

or application?

(1) First petition: Yes [ | No
(2) Second petition: Yes [| No

(d) If you did not appeal from the action on any motion, petition, or application, explain briefly why you did not:

Movant was unaware of his rights of appeal, and was unaware at the time of the

errors made in his prosecution.

 

For this motion, state every ground on which you claim that you are being held in violation of the Constitution,
laws, or treatics of the United States. Attach additional pages if you have more than four grounds. State the facts

supporting each ground.

 
 

Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 4 of 33

AO 243 (Rev. 01/15) Page 5

GROUND ONE: Ineffective or deficient representation of defense counsel.

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):
Movant, Grady W. Clark, III, was clearly subjective to ineffective/deficient representation

of counsel whose unprofessional errors did prejudice Movant's sentencing and allowed
violations of his Fifth, Sixth, Eighth, and Fourteenth Amendment Rights.. Wherein

Counsel failed to challenge the imposition of a term of imprisonment with an additional
term of supervised release which is in excess of guidelines; violating 18 U.S.C.

§3553 and 18 U.S.C. §3583(b); denying Movant his right to Due Process of Law; subjecting
him to double jeopardy; subjecting him to ineffective assistance of counsel; cruel

and unusual punishment through the sentence given for his crime; and denied equal
protection of the laws. Were it not for these unprofessional errors, which did cause
prejudice, the outcome of Movant's sentencing for conviction would have been very
different.

 

(b) Direct Appeal of Ground One:
(1) If you appealed from the judgment of conviction, did you raise this issue?

Yes [| No

(2) If you did not raise this issue in your direct appeal, explain why:

Movant wassunaware of his appellate right, and was also unaware of the errors made
against him.
(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post- -conviction motion, petition, or application?
Yes [| N ol x | [x |
(2) If you answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

N/A

 

(3) Did you receive a hearing on your motion, petition, or application?

Yes [| No

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [| No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes [| No
Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 5 of 33

AO 243'(Rev. 01/15) Page 6
(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

N/A

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:
Movant was unaware of his appellate rights, and was also unaware of the
errors made against him.

 

GROUND TWO: Illegal Sentence under 18 U.S.C. §3553 and §3583.

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Movant was subjective to an illegal term of imprisonment, which was then compounded
by the imposition of an additional term of supervised release, which was greatly

in excess of 18 U.S.C. §3583(a) and (b)(2), all of which is greatly in excess of
punishment for deterrence, and 18 U.S.C. §3553.

 

(b) Direct Appeal of Ground Two:
(1) If you appealed from the judgment of conviction, did you raise this issue?

Yes [ | No

(2) If you did not raise this issue in your direct appeal, explain why:

Movant was unaware of his rights of appellate, and was also unaware of the
errors made against him.

 

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes [| No
 

Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 6 of 33

AO 243 (Rev. 01/15) Page /
(2) If you answer to Question (c)(L) is “Yes,” state:

Type of motion or petition:

 

 

Name and location of the court where the motion or petition was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

N/A

(3) Did you receive a hearing on your motion, petition, or application?

Yes [| No

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [| No

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?
Yes [| No
(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

N/A

 

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:

Movant was unaware of his rights of appellate, and was also tmaware of the
errors made against him.

 

GROUND THREE: Constitutional rights violated.

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

Movant was clearly subjective to violations of his Fifth; Sixth; Eighth; and Fourteenth
Amendment rights of the Constitution of the United States when he was denied his Due
Process rights by defense counsel, the Court and prosecution, where he was also subjective
to double jeopardy; denied effective assistance of counsel; subjective to cruel and

unusual punishment in conviction and sentencing for his crime; and was denied equal
Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 7 of 33

AO 243 (Rev. 01/15) Page 8

protection of the laws of the United States of America, subjecting him to unreasonable

treatment as a Citizen of the United States.

 

(b) Direct Appeal of Ground Three:
(1) If you appealed from the judgment of conviction, did you raise this issue?

Yes [ | No

(2) If you did not raise this issue in your direct appeal, explain why:

Movant was aunaware of his appellate rights, and was also unaware of the errors
made against him.

 

 

(c) Post-Conviction Proceedings:

(1) Did you raise this issue in any post-conviction motion, petition, or application?
Yes [| No
(2) If you answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:
Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

 

N/A

 

(3) Did you receive a hearing on your motion, petition, or application?
ves[_] No

(4) Did you appeal from the denial of your motion, petition, or application?

yes L_| No Lx]

(5) If your answer to Question (c)(4) is “Yes,” did you raise the issue in the appeal?

Yes [ No

(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

 

Result (attach a copy of the court’s opinion or order, if available):

N/A

 

 

 
Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 8 of 33

AO 243 (Rev. OL/IS) Page 9

~ (7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

issue:
Movant was unaware of his rights of appeal and was also unaware of the errors
made against him.

 

GROUND FOUR:

 

 

(a) Supporting facts (Do not argue or cite law. Just state the specific facts that support your claim.):

 

(b) Direct Appeal of Ground Four:
(1) If you appealed from the judgment of: conviction, did you raise this issue?

Yes [ | No
(2) If you did not raise this issue in your direct appeal, explain why:

Movant was unaware of his appellate rights, and was also unaware of the errors
made against him.

(c) Post-Conviction Proceedings:
(1) Did you raise this issue in any post-conviction motion, petition, or application?

Yes [| No

(2) If you answer to Question (c)(1) is “Yes,” state:

Type of motion or petition:
Name and location of the court where the motion or petition was filed:

 

 

Docket or case number (if you know):

 

Date of the court’s decision:

 

Result (attach a copy of the court’s opinion or order, if available):

N/A
 

Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 9 of 33

AO 243 (Rev. 01/15) Page 10

(3) Did you receive a hearing on your motion, petition, or application?

Yes [| No

(4) Did you appeal from the denial of your motion, petition, or application?

Yes [| No

(5) If your answer to Question (c)(4) Is “Yes,” did you raise the issue in the appeal?

Yes [ | No
(6) If your answer to Question (c)(4) is “Yes,” state:

Name and location of the court where the appeal was filed:

 

 

Docket or case number (if you know):

 

Date of the court’s decision:

Result (attach a copy of the court’s opinion or order, if available):

 

N/A

(7) If your answer to Question (c)(4) or Question (c)(5) is “No,” explain why you did not appeal or raise this

 

 

issue:

Movant was unaware of his appellate rights, and was also unaware of the errors
made against him.

 

 

13. Is there any ground in this motion that you have not previously presented in some federal court? If so, which
ground or grounds have not been presented, and state your reasons for not presenting them:

Constitutional Rights violations; illegal sentence; ineffective or deficient

representation of defense counsel.

 

14. Do you have any motion, petition, or appeal now pending (filed and not decided yet) in any court for the

you are challenging? Yes No |X
If “Yes,” state the name and location of the court, the docket or case number, the type of proceeding, and the

issues raised.

N/A

 
 

AO 243 (Rev. 01/15)
15.

’

16.

17.

18.

 

Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 10 of 33

Page 11

Give the name and address, if known, of each attorney who represented you in the following stages of the

_ you are challenging:

(a) At the preliminary hearing:

Federal Public Defender Office

(b) At the arraignment and plea:

Federal Public Defender Office
(c) At the trial:

 

Federal Public Defender Office
(d) At sentencing:

Federal Public Defender Office
(e) On appeal:

 

 

 

 

(f) In any post-conviction proceeding:

 

 

(g) On appeal from any ruling against you ina post-conviction proceeding:

 

 

Were you sentenced on more than one court of an indictment, or on more than one indictment, in the same court

and at the same time? Yes [| No

Do you have any future sentence to serve after you complete the sentence for the judgment that you are
challenging? Yes [| No
(a) If so, give name and location of court that imposed the other sentence you will serve in the future:

N/A

 

 

(b) Give the date the other sentence was imposed:

 

(c) Give the length of the other sentence:
(d) Have you filed, or do you plan to file, any motion, petition, or application that challenges the judgment or

sentence to be served in the future? Yes [| No

 

 

TIMELINESS OF MOTION: If your judgment of conviction became final over one year ago, you must explain
why the one-year statute of limitations as contained in 28 U.S.C. § 2255 does not bar your motion.*

Movant was unaware of his appellate rights, nor the errors made against him.
Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 11 of 33

AO 243 (Rev. 01/15) Page 12

 

 

* The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) as contained in 28 U.S.C. § 2255,

paragraph 6, provides in part that:

A one-year period of limitation shall app

from the latest of —
(1) the date on which the judgment of conviction became final;
(2) the date on which the impediment to making a motion created by governmental action in violation of
the Constitution or laws of the United States is. removed, if the movant was prevented from making such a
motion by such governmental action;
(3) the date on which the right asserted was initially recognized by the Supreme Court, if that right has
been newly recognized by the Supreme Court and made retroactively applicable to cases on collateral

ly to a motion under this section. The limitation period shall run

review; or
(4) the date on which the facts supporting the claim or claims presented could have been discovered

through the exercise of due diligence.
Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 12 of 33

AO 243 (Rev. 01/15)
‘ Therefore, movant asks that the Court grant the following relief:

Page 13

Vacate, set aside or correct sentence.
or any other relief to which movant may be entitled.

 

Signature of Attorney (if any)

I declare (or certify, verify, or state) under penalty of perjury that the foregoing is true.and correct and that this Motion

under 28 U.S.C. § 2255 was placed in the prison mailing system on De combe / g ) 7 C) [ GJ
(month, date, Year)

Executed (signed) on D ocomb Cr / x, 20/f (date)

Law, (LIE

Sjgfatufe of Movant _

hip to movant and explain why movant is not signing this motion.

If the person signing is not movant, state relations

 

 
Case 2:17-cr-00019-LMA-KWR. Document 37 Filed 12/23/19 Page 13 of 33

No.

 

 

IN THE.

SUPREME COURT OF THE UNITED STATES

 

GRADY W. CLARK, iit — PETITIONER
(Your Name)

vs.

UNITED STATES OF AMERICA __ RESPONDENT(S)

ON PETITION FOR A WRIT OF CERTIORARI TO

THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF LOUISIANA
(NAME OF COURT THAT LAST RULED ON MERITS OF YOUR CASE)

PETITION FOR WRIT OF CERTIORARI

GRADY W. CLARK, TIT
(Your Name)

P.O. BOX 5000
(Address) *

“OAKDALE, LA. 71463
(City, State, Zip Code)

 

TENDERED FOR FILING WA
. . (Phone Number):
DEC 23 2019 -

5. DISTRICT COURT |

u.

caatern District of Louisiana
: Deputy Cierk

 

 
Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 14 of 33

QUESTION(S) PRESENTED

‘1. Was petitioner subjective to ineffective or deficient representation’ of

“defense counsel for his criminal prosecution?

2. Was petitioner subjective to an illegal sentence?

3. Was petitioner subjective to violations of his constitutional rights?

 

 
 

Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 15 of 33

LIST OF PARTIES

_ [x] All parties appear in the caption of the case on the cover page.

[ ] All parties do not appear in the caption of the case on the cover page. A list of
all parties to the proceeding in the court whose judgment is the subject of this
petition is as follows:

 
 

 

Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 16 of 33

TABLE OF CONTENTS

OPINIONS BELOW. ..........cccceseccencenceeesseeesnsseaecnnssnconeeeserenscessesssenanareneesecnsssneacenseoaoeseneans

JURISDICTION. cocccccssssscscscssescssecscsesseceeseesessessveseesessens « csasescasupatasaseseavseissessesteaesissvessenessense
CONSTITUTIONAL AND STATUTORY PROVISIONS INVOLVED .....:ecssssesssessseesseeeeees

STATEMENT OF THE CASE cessessececcecesssssssvsssseccessessussssssssssssssssssessseceeccessusnnnnssssesevnssss
REASONS FOR GRANTING THE WRIT cscccsscscssssssssssssssssssssssssseccscsesssseeseresssseeceeeesnnesee
~ CONCLUSION ceeccscssssssescsssossssssecescsssnsnenssssesssesesuesssssssssnansnssssesees secsssssesssescscesusensesereesesee

INDEX TO APPENDICES

APPENDIX A United States District Court Decision
APPENDIX B

APPENDIX C

APPENDIX D-

APPENDIX E

APPENDIX F

 
Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 17 of 33
TABLE OF AUTHORITIES CITED

CASES | PAGE NUMBER
Haymond 17-1672

STATUTES AND RULES
18 U.S.C. §35537
18 U.S.C. §3583(b)
Rule 32

OTHER

 
 

Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 18 of 33
IN THE

SUPREME COURT OF THE UNITED STATES
PETITION FOR WRIT OF CERTIORARI

Petitioner respectfully prays that a writ of certiorari issue to review the judgment below.

OPINIONS BELOW

[x] For cases from federal courts:

The opinion of the United States court of appeals appears at Appendix to

the petition and is

 

 

{ ] reported at ; Or,
[ ] has been designated for publication but is not yet reported; or,

[ ] is unpublished.

The opinion of the United States district court appears at Appendix __A___ to
the petition and is

[x] reported at _2:17-CR-00019 | ; or,
[ ] has been designated for publication but is not yet reported; or,
[ ] is unpublished.

 

[ ] For cases from state courts:

The opinion of the highest staté court to review the merits appears at
Appendix to the petition and is

 

[ ] reported at ; OY,
[ ] has been designated for publication but is not yet reported; or,
[ ] is unpublished.

 

The opinion of the court
appears at Appendix to the petition and is

[ ] reported at ; Or,

[ ] has been designated for publication but is not yet reported; or,

[ ] is unpublished.

 

YENDERED FOR FILING ~

DEC 23 2019

iCT COURT
ot of Louisiana
y Clerk

 
  

 
Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 19 of 33
JURISDICTION

[X] For eases from federal courts:

The date on which the United States Court of Appeals decided my case
was ; ;

 

[x] No petition for rehearing was timely filed in my case.

[ ] A timely petition for rehearing was denied by the United States Court of
Appeals on the following date: , and a copy of the
order denying rehearing appears at Appendix

 

 

[ ] An extension of time to file the petition for a writ of certiorari was granted
to and including (date) on (date)
in Application No. __A

 

 

The jurisdiction of this Court is invoked under 28 U.S. C. §1254(1).

[ ] For cases from state courts:

The date on which the highest state court decided my case was
A copy of that decision appears at Appendix

 

[ ] A timely petition for rehearing was thereafter denied on the following date:
, and a copy of the order denying rehearing

 

 

appears at Appendix _

[] An extension of time to file the petition for a writ of certiorari was granted
to and including (date) on (date) in
Application No. ___A

 

 

 

The jurisdiction of this Court is invoked under 28 U.S. C. § 1257 (a),

 
 

Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 20 of 33
CONSTITUTIONAL AND STATUTORY PROVISIONS INVOLVED

Fifth Amendment of the Constitution of the United States of America
Sixth Amendment of the Constitution of the United States of America
Eighth Amendment of the Constitution of the United States of America

Fourteenth Amendment of the Constitution of the United States of America
 

Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 21 of 33

STATEMENT OF THE CASE

On July 27, 2017 petitioner, Grady W. Clark,» III, was sentenced for count one

‘of his indictment of the aforementioned case:
Count 1 - Possession of Child Pornography

Petitioner was sentenced to 120 month term of imprisonment with an additional

term of 25 years supervised release.

 

 
Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 22 of 33 ©

REASONS FOR GRANTING THE PETITION

Petitioner was clearly subjective to ineffective assistance of counsel for
his criminal Prosecution, which ultimately involved numerous violations of
his constitutional rights and his statutory rights, under law, which had they

been challenged effectively by defense counsel, the outcome of the judgement

and sentence would have been very different.

 
Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 23 of 33

‘ No.

 

 

IN THE

SUPREME COURT OF THE UNITED STATES

 

GRADY W. CLARK, IIT — PETITIONER
(Your Name)

VS.

UNITED FA — RESPONDENT(S)

PROOF OF SERVICE

I, Grady W. Clark,: TIT , do swear or declare that on this date,
Der exer 1% , 20 19. as required by Supreme Court Rule 29 I have
served the enclosed MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS
and PETITION FOR A WRIT OF CERTIORARI on each party to the above proceeding
or that party's counsel, and on every other person required to be served, by depositing
an envelope containing the above documents in the United States mail properly addressed
to each of them and with first-class postage prepaid.

The names and addresses of those served are as follows:
The United States Supreme Court
The United States Attorney

 

I declare under penalty of perjury that the foregoing is true and correct.

Executed on D ecernber } g , 20 IF

 

Au we

(Signature)

 
Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 24 of 33

 

CONCLUSION

 

The petition for a writ of certiorari should be granted.

Respectfully submitted,
Lh Un fae
7 :
Date: D ecern 5 ee7 / v ZO / FT

 
Case 2:17-cr-00019-LMA-KWR Document 37 Filed 12/23/19 Page 25 of 33

A P P E N D I X A

 
Case 2:17 ASB 06 THI MORLA PosuMGnteRte Filedi07 12722013, Page Pefé 33

AO 245B (Rev. 09/11) Judgment in a Criminal Case
Sheet |

UNITED STATES DISTRICT COURT

Eastern District of Louisiana

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

Vv

GRADY W. CLARK, III
Case Number: 17-19 “I”

USM Number: 37065-034

Samuel J. Scillitani, Jr.
Defendant’s Attorney

THE DEFENDANT:
v pleaded guilty to count(s) —_1 of the Indictment on April 13, 2017.

[1 pleaded nolo contendere to count(s)

 

which was accepted by the court.

CX was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Count
18 U.S.C. § 2252(a)(4)(B) Possession of Child Pornography 1
and (b)(2)
The defendant is sentenced as provided in pages 2 through 6 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
C1) The defendant has been found not guilty on count(s)

 

C Count(s) Cl is (Clare dismisséd on the motion of the United States.

 

_,,_ !t is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

July 27,2017

Date oftmposvtion of Jud

     

 

  

Signatire of Judge

Lance M. Af&ck, United States District Judge
Name and Title of Judge

July 27, 2017
Date

 
 

 

ase 2:1 ESB TIMOR Poewnentests Filed Q7 272018, Page Date 33

AO 245B (Rev. 09/11) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment —- Page 2 of
DEFENDANT: GRADY W. CLARK, III
CASE NUMBER: 17-19 “J”

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
total term of:

120 months.

/ The court makes the following recommendations to the Bureau of Prisons:

if consistent with security, medical needs and other needs considered by the Bureau of Prisons, designate the defendant

to a facility where he can receive care for his medical issues.

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district:
CJ at Oam 0 pm. on
Cas notified by the United States Marshal.

 

 

C) The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
[on or before noon on
L] as notified by the United States Marshal.

CJ as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
a _ » with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
 

Case 2:1 FASSicd1S-EINOGaA Pocumeantet4 3 FiladiQ7-L7-2006 RageeDef 6f 33

AO 245B (Rev. 09/11) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment—Page 3 of 6
DEFENDANT: GRADY W. CLARK, III
CASE NUMBER: 17-19 “IT”

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of :

25 years.

The defendant must report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons.

The defendant shall not commit another federal, state or local crime.

The defendant shal! not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled

substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereafter, as determined by the court.

[1 The above drug testing condition is suspended, based on the court’s determination that the defendant poses:a low risk of
future substance abuse. (Check, if applicable.)

Y The defendant shali not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.)

/Y The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
v¥ as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides,
works, is a student, or was convicted of a qualifying offense. (Check, if applicable.)

(1 The defendant shall participate in an approved program for domestic violence. (Check, if applicable.)

If this judgment imposes a fine or restitution, it is a condition of supervised release that the defendant pay in accordance with the
Schedule of Payments sheet of this judgment.

The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional conditions
on the attached page.

STANDARD CONDITIONS OF SUPERVISION

1) _ the defendant shall not leave the judicial! district without the permission of the court or probation officer;

2) the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
4) the defendant shall support his or her dependents and meet other family responsibilities;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
acceptable reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) _ the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any
controlled substance or any paraphernalia related to any controiled substances, except as prescribed by a physician;

8) the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a
felony, unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any -
contraband observed in plain view of the probation officer;

11) the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
12) the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
permission of the court; and

13) _ as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal
record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
defendant*s compliance with such notification requirement.

 
 

A245 CaseeihieeHOCIgkMa-KWR Document 3) Midd LAPIS FARE 4E G 33

Sheet 3C — Supervised Release
Judgment—-Page 4 of 6

 

DEFENDANT: GRADY W. CLARK, III
CASE NUMBER: 17-19 "1?

SPECIAL CONDITIONS OF SUPERVISION
1) The defendant shall pay any restitution that is imposed by this judgment.

2) - The defendant shall not possess or use for any purpose, a computer, or television, or other instruments of communication
equipped with on-line, Internet or World Wide Web access, or access computers or other forms of wireless
communication via third parties, without the approval of the United States Probation Officer.

3) The defendant shall participate in an approved sex offender treatment program, to include psychological testing and/or a
polygraph examination (or similar device), as directed by the United States Probation Officer, and abide by all
supplemental conditions of sex offender treatment, to include, but not limited to signed releases of information.
Participation may include inpatient/outpatient treatment. The defendant will contribute to the costs of services rendered
(co- ayment) based on ability to pay or availability of third party 1 payment. Sex offender assessments and treatment
shall be conducted by therapists and examiners approved by the United States Probation Office. Any results of a
polygraph examination (or the like) would not be used for the purpose of revocation of Supervised Release. The results
will be reported by the United States Probation Office to appropriate treatment personnel. If disclosure is required by
mandatory reporting child abuse or child sexual abuse laws, the results will be reported to appropriate law enforcement
and related agencies with the approval of the Court. If the results reveal possible new criminal behavior, this will be
reported to the appropriate law enforcement and related agencies after obtaining approval from the Court.

4) ohe defendant shall comply with all federal, state and local sex offender laws, as outlined by the United States Probation
icer.
5) The defendant shall allow the United States Probation Office to conduct periodic unannounced examination of his

computer equipment, which may include retrieval and copying of all data from his computer and any internal and
external peripherals to ensure compliance with the conditions and/or removal of such equipment for the purpose of
conducting a more thorough inspection. The defendant shall also consent, at the direction of the United States Probation
Officer, to having installed on his computer, at his expense, any hardware or software to monitor computer use.

6) The defendant shall not have any contact with any child under the age of 18, without the prior approval of the United
States Probation Office. If approved, the defendant must be accompanied by a responsible adult who is aware of his
conviction and supervision status, and who has been approved in advance by the United States Probation Office. Contact
includes, but is not limited to: physical contact, verbal communication, and/or electronic communication such as e-mail.
Contact also includes congregating and/or loitering around school yards, playgrounds, swimming pools, arcades, zoos or
other places frequented by children under the age of 18. Incidental contact in normal daily commercial life such as, but
not limited to, making purchases or merchandise at a retail establishment, is permissible.

7) The defendant shall not seek or maintain employment, volunteer, or participate in any program and/or activity allowing
contact with children under the age of 18.

8) The defendant shall not purchase, possess, use or control cameras, camcorders, movie cameras, etc. without the approval
of the United States Probation Officer.

9) The defendant shall not date or cohabitate with anyone who has children under the age of 18.

10) The defendant shall not view or possess any form of pornography, sexually stimulating or sexually oriented material
including books, videos, magazines, cut-outs or pornography of any kind as deemed inappropriate by the United States
Probation Officer and/or treatment staff. The defendant shall not enter any location where pornography or erotica are
the primar products for purchase or viewing.The defendant shall not enter any location where the primary function is to
provide adult entertainment. The defendant shall not correspond or communicate in person, by mail, telephone, or
computer, with individuals or companies offering to buy, sell, trade, exchange, or produce visual depictions of minors or
adults engaged in sexually explicit conduct. The defendant shall not possess any material at any time, that depicts
children under the age of 18, engaged in sexually explicit conduct, or possess any depictions of minors unclothed.

11) The defendant shall obtain residences as approved by the United States Probation Officer. The defendant shall notify the
United States Probation Officer of any locations where mail or like matter is received. The defendant shall not obtain a new
mailing address, post office box or the facility of any private business for the delivery and receipt of like matter without the
approval of the United States Probation Officer.

12) The defendant shall not associate with any group, club, individual, or organization, formal or informal, which supports and/or
encourages the sexual exploitation of children.

 
 

Case 2:1 FPF GGOLS TROL Ay ROM gilepiiO4-23/281%4 Fagg Saf 6F 33

AO 245B (Rev. 09/11) Judgment in a Criminal Case
Sheet 5 ~~ Criminal Monetary Penalties

 

‘ . Judgment — Page 5 of 6
DEFENDANT: GRADY W. CLARK, ITI

CASE NUMBER: 17-19 “1
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

“ The Court finds that the defendant is not able to pay a fine. Accordingly, no fine shall be imposed; however, restitution is mandatory.

Assessment Fine Restitution
TOTALS — $ 100.00 $ 0 $2,000.00

“The special assessment is due immediately.

Y - The determination of restitution is deferred in part until Thursday. October 19. 2017 at 2:00 p.m.

/ The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee © Total Loss* Restitution Ordered Priority or Percentage

Deborah Bianco in Trust for the Sweet Sugar Series $1,000.00

The Law Office of Deborah A. Bianco
14535 Bellevue-Redmond Rd., #201
Bellevue, WA 98007

Tanya Hankins in Trust for the 8 Kids Series $1,000.00
The Law Office of Erik L. Bauer

215 Tacoma Ave. South

Tacoma, WA 98402

TOTALS $ $ 2,000.00

V phe additional mandatory assessment of $5000 under the provisions of 18 U.S.C. § 3014, is waived, as the court finds the defendant to
e Indigent. .

[] The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

“ — The court determined that the defendant does not have the ability to pay interest and it is ordered that:
“the interest requirement is waived forthe 0 fine ¥ restitution.

O the interest O fine O restitution is modified as follows:

* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.

v The U.S, Bureau of Prisons, U.S. Probation Office and the U.S. Attorney's Office are responsible for enforcement of this order.

 
 

Case 2:1 Faseosig-ci Nonny Documentc34 3 FilatiQY-L7201B, Pagpeesdf 6f 33
AO 245B (Rev. 09/11) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page 6 of 6
DEFENDANT: GRADY W. CLARK, III
CASE NUMBER: 17-19 “I”

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A [] Lump sum payment of $ due immediately, balance due

not later than ,or
(J in accordance Oo ¢C, O D, OQ E,or £9 F below; or

B  [) Payment to begin immediately (may be combined with [JC, {1 D,or [JF below); or

C (© Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
, (e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D {Payment in equal (e.g., weekly, monthly, quarterly) installments of .$ over a period of
(e.g., months or years), to commence _ (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or

E [(] Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F J Special instructions regarding the payment of criminal monetary penalties:
The payment of restitution shall begin while the defendant is incarcerated. Upon release, any unpaid balance shall be paid ata
rate of $100 per month. The payment is subject to increase or decrease, depending on defendant's ability to pay. Payments shall
be made payable to the Clerk, United States District Court, and are to be forwarded to the following address:
USS. Clerk's Office
Attn: Financial Unit
500 Poydras Street, Room C151
New Orleans, Louisiana 70130

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financia
Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.
1) = Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint-and Several Amount,
and corresponding payee, if appropriate.

L) The defendant shall pay the cost of prosecution.

C} The defendant shall pay the following court cost(s):

O Forfeiture of the defendant’s right, title and interest in certain property may be ordered consistent with the Indictment.

Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal,
(5) fine interest, (6) community restitution, (7) penalties, and (8) costs, including cost of prosecution and court costs.
Ree

5 3786 5.034 5

Grady Clark

37085-034

Federal Correctional institute
Po BOX 5600

Qakdale, LA 71463

United Statss

 

|
9 |
e
oO
N
9
cab)
Do
Oo
ou
o
a
—
9
N
oy
© 37065-0344
3 Us Dist Ct East Dist Of La
L Clerk Of Court
iL 500 Poydras ST
NEW Orleans, LA 70130
N United States
9
_
Cc
®
=
a)
oO
oO
Q
S
“¢
<
=
=
o
ad
oO
oO
oO
w
°
MN
ad

 

Case 2

 
 

 
